Opinion,
Mr. Chief Justice Gordon :
That the verdict in this case, under the instructions of the court, was right and warranted by the facts proved, no one pretends to deny. Neither is it contended that Jacobs, the defendant, was insane, in the legal acceptation of that word. That he was able to know and to distinguish between right and wrong is not gainsaid. That he had sufficient time for deliberation before he committed the fatal act, and that he acted, if not wholly without provocation, yet certainly without enough to excuse in the slightest degree so barbarous an act, the jury, on sufficient evidence have found. Being thus relieved of all doubt as to the sufficiency of the evidence and the justness of the verdict, all we have to do is to consider those technical *592assignments of error which have been presented to us by the learned counsel for the plaintiff in error. These specifications are three in number, as follows:
■ 1. “The court erred in overruling the following question put to Dr. Joseph Furness: ‘Were you able to judge in your intercourse with him what his temperament, disposition, and condition of his mind was?’”
2. “ The court erred in overruling the following question put to the same witness: ‘ State what are the quality and characteristics of defendant’s mind as to excitability?’”
S. “The court erred in overruling the following question put to the same witness: ‘ Please state whether or not in your judgment, there were such controlling influences in the mind of James H. Jacobs, the defendant, that it was not conscious of its purposes, and on account of those influences was incapable of deliberating or premeditating; and if so, what were those controlling influences?”’
The questions thus proposed were properly rejected, because had the required answers been received, the court could have done nothing else than instruct the jury to disregard them. They were intended, not to establish the fact that Jacobs, when he committed the homicide, was constrained by an insane impulse which for the time destroyed his free agency, but only to show that he was of an excitable temperament; that is, as we take it, that he was a man of quick temper, and when his anger was aroused his self-government was for the moment overcome, and he was at such times liable to commit acts which his cooler judgment would not approve. But a rule which would allow the justification of crime on such pretext would utterly pervert and subvert the moral order of things. It may do well enough when applied to the brute world, where there neither is nor can be such a thing as moral obligation, and where individual impulses are regarded as mere instincts without mental control, but it will not do for the government of man to whom God has given a reasonable soul, by which if he will all his passions may be controlled. And why should one man be excused for the results of passion and not another? The phlegmatic man may be moved to anger as well as the most nervous; the only difference is that it requires more to affect the one than the other; but when passion is once aroused in *593either, it is the same unreasoning and unreasonable power. Why then should it not excuse crime in the one as well as in the other ? If the murder of the latter may thus be reduced in degree, why not that of the former? Questions, such as these, at once show the utter inapplicability of the rule contended for, hence it must be rejected. The main object of the Penal Code is to compel men to restrain their evil passions and desires, hence the want of such restraint is rather an aggravation of than an excuse for crime.
But we need not dwell longer upon this subject, for the underlying principle of the above-recited assignments has been fully considered and disposed of by this court, in the case of Small v. Commonwealth, 91 Pa. 804, in which we held, that the evil dispositions of a defendant were not admissible in evidence for the purpose of excusing or mitigating his crime. We. also refer to the forcible and pertinent remarks of Mr. Justice Lowrie, on a similar proposition in the case of Keenan v. Commonwealth, 44 Pa. 55.
The judgment of the Court of Oyer and Terminer is now affirmed, and it is ordered that the record be remitted to the said court for the purposes of execution.